FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 24, 2011 Commission File Number: 001-10306 The Royal Bank of Scotland Group plc RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K: Risk and balance sheet management Risk management: Credit risk Credit risk is the risk of financial loss owing to the failure of customers or counterparties to meet payment obligations. The quantum and nature of credit risk assumed across the Group’s different businesses varies considerably, while the overall credit risk outcome usually exhibits a high degree of correlation to the macroeconomic environment. Loans and advances to customers by geography and industry The table below analyses loans and advances to customers excluding reverse repos and disposal groups. 31 December 2010 30 September 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total Group £m £m £m £m £m £m £m £m £m Central and local government Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities Agriculture, forestry and fishing Finance leases and instalment credit Interest accruals Gross loans Loan impairment provisions Net loans RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk Credit risk: Loans and advances to customers by geography and industry (continued) Key points · Residential mortgages increased by £6 billion during 2010 with increases in UK Retail, reflecting continued strong sales growth and lower redemption rates, partially offset by reduced lending in both Ulster Bank and US Retail & Commercial (US R&C), reflecting low new business originations and tightened loan acceptance criteria respectively. · Reduction in unsecured personal lending reflects subdued recruitment activity and the continuing market trend of repaying unsecured loans in UK Retail and lower personal auto loans in US R&C. · The Group’s loans and advances to property and construction sectors reduced by £12 billion, primarily in the UK and Europe in both development and investment portfolios. Underlying Non-Core property loans declined by £7.7 billion during the year. This was partly offset by a transfer of £5.0 billion development property loans as part of Ulster Bank’s strategic decision to cease early stage development property lending. · Exposure to the manufacturing sector is concentrated in industrial, agriculture and food & consumer subsectors. The overall reduction in exposure in the year was partly due to the run off and restructuring of assets in Europe and in the Non-Core portfolio. · Service industries and business activities comprise transport, retail & leisure, telecommunication, media and technology and business services. Transport primarily comprises loans to borrowers in the shipping, automotive and aviation segments. Aviation Capital and a portfolio of shipping loans are held within Non-Core. Core portfolios in UK Corporate and GBM are well diversified geographically. Global economic conditions and related trends in trade flows and discretionary consumer spending continue to inform the Group’s cautious stance. · Shipping continued to experience difficult market conditions in 2010. Whilst there have been no material shipping impairments to date, the exposures subject to a heightened level of monitoring currently stand at £2.8 billion (out of a total portfolio of £13 billion). Recent quarterly vessel valuations undertaken by external shipbrokers show that the majority of the Group’s exposures remain fully secured. Conditions are expected to remain challenging for the foreseeable future. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk Loans and advances to customers by geography and industry (continued) The table below analyses loans and advances to customers including reverse repos and disposal groups by geography (by location of office). 31 December 2010 30 September 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m £m £m £m UK domestic Central and local government Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities Agriculture, forestry and fishing 67 77 Finance leases and instalment credit Interest accruals 98 99 UK international (1) Central and local government 39 40 53 Finance Residential mortgages 35 - 1 - 1 Personal lending - 7 1 Property Construction Manufacturing Service industries and business activities Agriculture, forestry and fishing - 10 - Interest accruals 3 - 3 2 - 2 - 2 2 Europe Central and local government Finance Residential mortgages Personal lending Property Construction Manufacturing Service industries and business activities Agriculture, forestry and fishing 68 70 Finance leases and instalment credit Interest accruals 97 RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk Loans and advances to customers by geography and industry (continued) 31 December 2010 30 September 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m £m £m £m US Central and local government 53 45 64 Finance Residential mortgages Personal lending Property Construction 78 95 Manufacturing Service industries and business activities Agriculture, forestry and fishing 31 - 31 32 - 32 27 - 27 Finance leases and instalment credit - - - Interest accruals 73 78 94 RoW (2) Central and local government 5 28 Finance 22 Residential mortgages 1 Personal lending 2 2 Property Construction 91 Manufacturing Service industries and business activities Agriculture, forestry and fishing 6 - 6 18 1 19 16 59 75 Finance leases and instalment credit 47 - 47 46 27 73 8 19 27 Interest accruals 90 6 96 88 4 92 92 32 Notes: Represents transactions concluded through offices in the UK which service international banking transactions. Rest of the World. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: REIL and PPL The table below analyses the Group's risk element in lending (REIL) and potential problem loans (PPL) and takes no account of the value of any security held which could reduce the eventual loss should it occur, nor of any provisions. 31 December 2010 30 September 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m £m £m £m Impaired loans (1) - UK - Overseas Accruing loans past due 90 days or more (2) - UK - Overseas Total REIL PPL (3) Total REIL and PPL REIL as a % of gross loans to customers (4) 3.7% 20.7% 7.3% 3.3% 19.5% 6.9% 2.8% 15.1% 6.1% REIL and PPL as a % of gross loans to customers (4) 3.8% 20.8% 7.4% 3.4% 19.7% 7.1% 2.9% 15.5% 6.2% Closing provision for impairment as a % of total REIL 51% 44% 47% 53% 42% 47% 56% 37% 44% Closing provision for impairment as a % of total REIL and PPL 49% 44% 46% 52% 42% 46% 55% 36% 43% Notes: Loans which have defaulted and against which an impairment provision is held. Loans where an impairment event has taken place but no impairment provision recognised. This category is used for fully collateralised non-revolving credit facilities. Loans for which an impairment event has occurred but no impairment provision is necessary. This category is used for advances and revolving credit facilities where the past due concept is not applicable. Includes gross loans relating to disposal groups but excludes reverse repos. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Loans, REIL and impairment provisions Movement in REIL and PPL The table below details the movement in REIL and PPL for the year ended 31 December 2010. REIL PPL Total Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m At 1 January 2010 Intra-group transfers - - 5 - Currency translation and other adjustments 22 2 1 21 Additions Transfers 69 Disposals, restructurings and repayments Amounts written-off - - - At 31 December 2010 Key points · REIL increased by £3.1 billion or 26% in Core reflecting net increases in impaired loans in UK Corporate (£1.6 billion) and Ulster Bank (£1.4 billion). · In UK Corporate impaired loans increased reflecting a number of specific cases which resulted in REIL/PPL as a % of loans increasing from 2.2% to 3.7%. · Provisions, REIL and related coverage ratios in Ulster Bank increased reflecting a deterioration in customer credit quality due to a fall in Irish property prices. · In US Retail & Commercial, impairment losses declined following a gradual improvement in the underlying credit environment through 2010. · Increase in provisions and related REIL in Non-Core reflected difficult conditions in specific sectors, particularly UK and Irish commercial property. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Loans, REIL and impairment provisions (continued) Movement in loan impairment provisions The following table shows the movement in impairment provisions for loans and advances to customers and banks. Quarter ended 31 December 2010 Nine months ended 30 September Year ended 31 December Year ended 31 December Core Non-Core Total £m £m £m £m £m £m At beginning of period Transfers to disposal groups - Intra-group transfers - Currency translation and other adjustments 43 Disposals - Amounts written-off Recoveries of amounts previously written-off 29 67 96 Charge to income statement Unwind of discount At end of period Loan impairment provisions on loans and advances 31 December 2010 30 September 2010 31 December 2009 Core Non-Core Total Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m £m £m £m Latent loss Collectively assessed Individually assessed Customers loans Banks loans 1 - 22 Total loans % of loans (1) 1.88% 9.14% 3.44% 1.80% 8.19% 3.22% 1.61% 5.79% 2.69% Note: Customer provisions as a % of gross customer loans including disposal groups and excluding reverse repurchase agreements. Key points · During the year the provisions for loan impairments increased by £3 billion, as impairments exceeded net write-offs. · Provisions are 3.44% of loans and advances at 31 December 2010, compared with 2.69% at 31 December 2009. Non-Core comparable figures were 9.14% versus 5.79%. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Loans, REIL and impairment provisions (continued) Impairment charge Quarter ended Year ended 31 December 30 September 31 December 31 December 31 December £m £m £m £m £m Latent loss 40 Collectively assessed Individually assessed - customer loans Customer loans Bank loans - 10 34 Securities 45 67 Charge to income statement Charge relating to customer loans as a % of gross customer loans (1) 1.6% 1.4% 2.1% 1.7% 2.3% Note: Customer loans excluding reverse repurchase agreements are gross of provisions and include gross loans relating to disposal groups. See page 16 for discussion on impairment losses. Additional disclosures on loans, REIL, impairments and related ratios are set out in Appendix 3. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Debt securities The table below analyses debt securities by issuer and external ratings. Central and local government Banks and building societies ABS Corporate Other Total % of total UK US Other £m £m £m £m £m £m £m £m % 31 December 2010 AAA 17 67 AA to AA+ - - - 13 A to AA- - - 5 8 BBB- to A- - - 6 5 Non-investment grade - - 4 5 Unrated - - 52 2 30 September 2010 AAA - 68 AA to AA+ - - 3 13 A to AA- - - 41 9 BBB- to A- - - 5 Non-investment grade - - 3 Unrated - - 2 31 December 2009 AAA - 66 AA to AA+ - - - 15 A to AA- 9 BBB- to A- 5 Non-investment grade - - - 2 Unrated - - 3 Key points · The proportion of AAA rated securities were broadly unchanged during the year whilst the proportion of non-investment grade and unrated securities increased from 5% to 7%. · Holdings of debt securities issued by non-investment grade governments comprised: Greece £1.0 billion; Romania £0.3 billion; Turkey £0.2 billion and Indonesia £0.2 billion. · Increase in non-investment grade securities reflects purchases by GBM’s mortgage trading business. Non-investment grade securities also increased as a result of credit down grades and rating withdrawals of certain ABS structures in Non-Core during the year. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Debt securities (continued) The table below analyses debt securities by issuer and measurement classification. Central and local government Banks and building societies ABS Corporate Other Total UK US Other £m £m £m £m £m £m £m £m 31 December 2010 Held-for-trading DFV (1) 1 - 3 16 1 Available-for-sale 17 Loans and receivables 11 - - 15 2 Short positions 30 September 2010 Held-for-trading DFV (1) 1 - 3 18 1 Available-for-sale Loans and receivables 11 - - 12 97 Short positions 31 December 2009 Held-for-trading DFV (1) 3 20 Available-for-sale 30 Loans and receivables 1 - - - 93 Short positions Note: Designated as at fair value. Key point · Debt securities continued to decline during 2010, primarily in GBM’s European sovereign exposures as well as in ABS. Reduction in ABS in US Retail & Commercial and Non-Core reflected balance sheet reduction strategies whereas GBM’s sell down followed increased liquidity in US RMBS market, primarily in the first half of the year. Refer to page 118 for country analysis of available-for-sale debt securities. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk Derivatives The table below analyses the fair value of the Group's derivative assets by internal grading scale and residual maturity. Master netting arrangements in respect of mark-to-market (mtm) values and collateral do not result in a net presentation in the Group’s statutory balance sheet under IFRS. 31 December 2010 31 December Total Probability of default range 0-3 months 3-6 months 6-12 months 1-5 years Over 5 years Total £m £m £m £m £m £m £m AQ1 0% - 0.034% AQ2 0.034% - 0.048% AQ3 0.048% - 0.095% AQ4 0.095% - 0.381% AQ5 0.381% - 1.076% 81 AQ6 1.076% - 2.153% 46 71 AQ7 2.153% - 6.089% 29 44 AQ8 6.089% - 17.222% 2 1 10 AQ9 17.222% - 100% 8 39 AQ10 100% 11 52 Accruing past due - 40 Counterparty mtm netting Cash collateral held against derivative exposures Net exposure As at 31 December 2010, in addition to cash collateral, the Group holds collateral in the form of securities of £2.9 billion (31 December 2009 - £3.6 billion) against derivative positions. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Derivatives (continued) The table below analyses the Group's derivative assets by contract type and residual maturity. Master netting arrangements in respect of mark-to-market (mtm) values and collateral do not result in a net presentation in the Group’s balance sheet under IFRS. 0-3 months 3-6 months 6-12 months 1-5 years over 5 years Total Counterparty mtm netting Net exposure £m £m £m £m £m £m £m £m 31 December 2010 Exchange rate Interest rate Credit derivatives 99 Equity and commodity Cash collateral held against derivative exposures Net exposure 30 September 2010 Exchange rate Interest rate Credit derivatives 83 Equity and commodity Cash collateral held against derivative exposures Net exposure 31 December 2009 Exchange rate Interest rate Credit derivatives Equity and commodity Cash collateral held against derivative exposures Net exposure Key points · Whilst gross exchange rate contracts increased due to the trading fluctuations and favourable movements in forward rates and volume, the mix in counterparty netting arrangements reduced the net exposure. · In a year of significant quarterly interest rate volatility, the overall annual interest rate trend was downwards, with all major rate indices moving down by at least 30 basis points in the medium to long end, with USD and GBP dropping approximately 70 basis points in the 5 year yield curve. The increase in gross asset values caused by the drop in interest rates was offset by the greater use of London Clearing House (LCH) as a counterparty, up from 56% at the end of 2009 to 60% by end of 2010. Reduction in non-LCH related netting increased the net exposure, excluding the effect of collateral arrangements. · The reduction in credit derivatives primarily reflected the APS credit derivative reducing from £1.4 billion at the start of the year to £550 million at end of 2010. The effect of credit spread widening in GBM and Non-Core were offset by portfolio reductions, as part of de-risking, and currency movements. Risk and balance sheet management (continued) Risk management: Credit risk: Credit risk assets Credit risk assets consist of: · Lending: cash and balances at central banks, loans and advances to banks and customers (including overdraft facilities, instalment credit and finance leases); · Rate risk management (RRM); and · Contingent obligations, primarily letters of credit and guarantees. Reverse repurchase agreements and issuer risk (primarily debt securities - see page 111) are excluded. Where relevant, and unless otherwise stated, the data reflects the effect of credit mitigation techniques. Country risk Under the Group’s country risk framework, country exposures are actively managed both from countries that represent a larger concentration or which, using the Group’s country watch list process, have been identified as exhibiting signs of actual or potential stress. The table below shows the Group’s exposure in terms of credit risk assets, to countries where the total exposure for borrowers domiciled in that country exceed £1 billion and where the country had an external rating of A+ or below from Standard & Poor’s, Moody’s or Fitch and selected eurozone countries at 31 December 2010. The numbers are stated gross of mitigating action which may have been taken to reduce or eliminate exposure to country risk events. Lending RRM and contingent obligations Central and local government Central bank Other financial institution Corporate Personal Total Core Non-Core 31 December 2010 £m £m £m £m £m £m £m £m £m Republic of Ireland 61 Italy 45 78 27 India - China 17 64 Turkey 68 12 South Korea - 2 50 Russia - 58 Mexico - 8 1 Brazil - - 5 Romania 36 42 7 Poland - 13 6 Portugal 86 - 63 6 Additional selected eurozone countries Spain 19 5 Greece 14 36 49 16 RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Credit risk assets (continued) Country risk (continued) Lending RRM and contingent obligations Central and local government Central bank Other financial institution Corporate Personal Total Core Non-Core 31 December 2009 £m £m £m £m £m £m £m £m £m Republic of Ireland 78 Italy 10 27 India - 63 China 50 42 Turkey 10 South Korea - 6 1 99 Russia - 58 84 27 Mexico 2 45 1 Brazil - - 3 Romania 49 46 37 Poland - 22 40 6 Portugal - - 51 5 Additional selected eurozone countries Spain 30 17 Greece 21 37 52 16 Key points · Credit risk assets relating to most of the countries above declined in 2010, reflecting active exposure management. In addition to the overall exposure reductions, granular portfolio reviews have been and continue to be undertaken with a view to adjusting the tenor profile and better alignment of the Group’s country risk appetite to the risk of adverse economic and political developments. · Reductions were seen in corporate and personal exposures, particularly in the Non-Core portfolios. This contrasted with increases in financial institutions in a number of countries, mostly due to increases in RRM exposure. Some countries in Asia have seen increased exposures during 2010, including two of the Group’s strategically important countries in this region, China and India, following reductions in 2008/2009. · The Group broadened its country risk framework in 2010, to capture advanced as well as emerging market countries. Cross-country assessments were conducted to identify portfolio vulnerabilities to a number of risk scenarios, including a eurozone sovereign debt crisis. Limit controls are being applied on a risk differentiated basis and selected exposure actions have been taken. Further scenario stress testing is continuing, and covers the potential for economic and political shocks in the eurozone and in the broader global environment. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Credit risk assets (continued) Country risk (continued) Key points (continued) · For selected eurozone countries, the general trend in lending was lower, due in part to a depreciation of the euro against sterling by 3% over the year. · Republic of Ireland (ROI): lending fell by £4.3 billion in 2010, resulting from reductions in personal lending by £2.1 billion, financial institutions by £0.5 billion and corporate clients by £1.6 billion. An increase was seen in Ulster Bank’s central bank exposure due to higher cash balances as part of its liquidity portfolio. The general trend in exposure remains downward.Divisional analysis is set out below: · Ulster Bank represents more than 95% (£32 billion) of the Group’s Core lending to ROI and has seen a minimal increase of £0.64 billion in 2010, largely due to a rise of £0.3 billion in central bank placing due to increased cash holdings. Ulster Bank Core provisions at 31 December 2010 increased by 70% due to the continuing deterioration in the Irish economy. · Non-Core lending to ROI (£10.8 billion) declined by £4.2 billion in 2010, mainly due to a reduction in exposure to corporates and financial institutions of £3 billion during the year. In addition, customer advances in Lombard Ireland decreased by 30% during the year to £0.9 billion. Overall default levels have continued to show signs of stabilisation. · Global Banking & Markets (GBM) accounts for a further £0.6 billion of the Core lending, largely relating to domestic and foreign owned financial institutions. In addition, overall limits to the major Irish domestic banks have halved since 31 December 2008 to £1.2 billion, with the majority representing collateralised RRM or guarantees for third-party obligations. Overall credit quality remains acceptable with the majority of the exposure to investment grade entities. · Spain: lending fell by £0.9 billion, due to a reduction in corporate activity. During the fourth quarter, this reduction accelerated. Non-Core represents 59% of the Group’s total exposure to Spain at 31 December 2010 (31 December 2009 – 65%). In the course of 2010, progress was made towards increased collateralisation of the portfolio. · Italy: lending decreased by £1.7 billion, as a result of a net reduction in corporate lending of £2.0 billion and an increase to financial institutions of £0.3 billion. In addition, there was an increase in RRM exposure to financial institutions by £0.7 billion; the non-lending portfolio is comprised predominantly of collateralised trading activity. · Portugal: lending decreased slightly by £0.1 billion related to reductions in corporate activity. Non-Core represents 41% of the total exposure; The structure of the exposure was enhanced through a shift to short-term and collateralised products to support hedging needs of customers. · Greece: lending fell by £0.1 billion, due to a reduction in corporate activity. Continuous close scrutiny of the portfolio throughout the year and divestment of selected assets have improved the overall quality of the portfolio, available-for-sale (AFS) debt securities (see below) represent the primary concentration. · Total exposure to Egypt was £253 million at 31 December 2010, including lending of £124 million. The Group has minimal exposure to North African countries. Risk and balance sheet management (continued) Risk management: Credit risk: Country risk - available-for-sale debt securities The table below analyses available-for-sale (AFS) debt securities by issuer and related AFS reserves, for countries exceeding £0.5 billion at any reporting date below, together with the total of those individually less than £0.5 billion. 31 December 2010 30 September 2010 31 December 2009 Government ABS Other Total AFS reserves Government ABS Other Total AFS reserves Government ABS Other Total AFS reserves £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m US UK Germany Netherlands France 33 9 Spain 88 97 Japan - 82 - - 66 - - Australia - - - Italy 24 45 72 Belgium 34 34 34 Hong Kong - 8 - - 9 3 - - - Greece - Singapore - - 13 3 13 - Switzerland - 11 - 12 - 28 11 Denmark - 2 - 4 - 2 South Korea - Republic of Ireland India - 2 - 3 - ­- 3 Luxembourg 78 20 79 27 - 11 Austria 51 42 Portugal 92 43 55 45 Other(individually <£0.5 billion) 2 Risk and balance sheet management (continued) Risk management: Credit risk: Country risk - available-for-sale debt securities (continued) Key points · Exposure to Spain reduced by £1.6 billion during 2010, largely in residential mortgage-backed covered bond exposures to financial institutions. · Italian exposures declined by £0.3 billion during 2010 from a combination of reductions in corporate clients and financial institutions, primarily in GBM. · The £500 million reductions in both Greek and Portuguese exposures primarily reflect disposals. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios Commercial real estate The definition of commercial real estate was revised during 2010 to include commercial investment properties, residential investment properties, commercial development properties and residential development properties (including house builders); 2009 data are presented on a consistent basis. The commercial real estate lending portfolio totalled £87 billion at 31 December 2010, an 11% decrease over the prior year (31 December 2009 - £98 billion). The Non-Core portion of the portfolio totalled £46 billion (52% of the portfolio) at 31 December 2010 (31 December 2009 - £47 billion, or 48% of the portfolio) and includes exposures in Ulster Bank Group as discussed on page 129.The analysis below excludes RRM and contingent obligations. 31 December 2010 31 December 2009 Investment Development Total Investment Development Total By division (1) £m £m £m £m £m £m Core UK Corporate Ulster Bank US Retail & Commercial GBM Non-Core UK Corporate Ulster Bank US Retail & Commercial GBM Investment Development Commercial Residential Commercial Residential Total By geography (1) £m £m £m £m £m 31 December 2010 UK (excluding Northern Ireland) Island of Ireland Western Europe 25 46 US RoW 25 31 December 2009 UK (excluding Northern Ireland) Island of Ireland Western Europe US RoW 27 RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios Commercial real estate (continued) Investment Development Core Non-Core Core Non-Core Total By geography (1) £m £m £m £m £m 31 December 2010 UK (excluding Northern Ireland) Island of Ireland Western Europe 25 46 US RoW 31 December 2009 UK (excluding Northern Ireland) Island of Ireland Western Europe US RoW 91 Note: Excludes RRM and contingent obligations. Key points · The decrease in exposure occurred primarily in the UK and Europe in the development and investment books. The asset mix remains relatively unchanged. · Commercial real estate will remain challenging for key markets, such as UK, ROI and US; new business will be accommodated within a reduced limit framework. · Liquidity in the market remains low with the focus on refinancing and support for the existing client base. · The Ulster Bank Non-Core increase relative to 2009 reflects the swapping of the residential mortgage portfolio for the commercial real estate portfolio with Ulster Bank Core in the third quarter of 2010. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios (continued) Commercial real estate (continued) By sub-sector (1) UK (excl NI) £m Island of Ireland £m Western Europe £m US £m RoW £m Total £m 31 December 2010 Residential Office Retail Industrial Mixed/Other 31 December 2009 Residential Office Retail Industrial Mixed/Other 31 December 2010 £m Maturity profile of portfolio (1) < 1 year (2) 1-2 years 2-3 years >3 years Notes: Excludes RRM and contingent obligations. Includes on demand and past due assets. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Credit risk assets: Key credit portfolios (continued) Commercial real estate (continued) Key points · Of the total portfolio at 31 December 2010, £45.5 billion (31 December 2009 - £58.1 billion) is managed normally with annual reviews, £9.2 billion (31 December 2009 - £17.9 billion) is receiving heightened credit oversight under the Group watchlist process (“watch”) and £32.6 billion (31 December 2009 - £22.2 billion) is managed within the Global Restructuring Group (GRG). · As at 31 December 2010, 55% of the Group’s credit risk assets rated AQ10 related to the property sector, up from 51% at 31 December 2009.Consistent with the trend seen in the total portfolio, the rate of migration to default slowed during the second half of 2010 in most portfolios. In Non-Core and Ulster Bank property remains the primary driver of growth in the defaulted loan book. · Short-term lending to property developers without firm long-term financing in place is characterised as speculative. Speculative lending at origination represents less than 2% of the portfolio. The Group’s appetite for originating speculative commercial real estate lending is very limited and any such business requires senior management approval. Current market conditions have resulted in some borrowers experiencing difficulty in finalising long-term finance arrangements. These borrowers are managed within the problem debt management process in ”watch” or the GRG. · Tighter risk appetite criteria for new business origination have been implemented during the year but will take time to be reflected in the performance of the portfolio. Whilst there has been some recovery in the value of prime properties in the UK, the Group observes that it has been selective. To date this improvement has not fed through into lower quality properties in the UK and has not been evident in other regions, notably the eurozone, Republic of Ireland and the US. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios (continued) Retail assets The Group's retail lending portfolio includes mortgages, credit cards, unsecured loans, auto finance and overdrafts. The majority of personal lending exposures are in the UK, Ireland and the US. The analysis below includes both Core and Non-Core balances. 31 December 31 December 2009 (1) Personal credit risk assets £m £m £m UK Retail - mortgages - cards, loans and overdrafts Ulster Bank - mortgages - other personal Citizens - mortgages - auto and cards - other (2) Other (3) Notes: Revised to reflect improvements in data categorisation. Mainly student loans and recreational vehicles/marine. Personal exposures in other divisions. See the section on Ulster Bank Group on page 129 for discussion on Ulster Bank residential mortgages. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios (continued) Residential mortgages The table below details the distribution of residential mortgages by indexed LTV. Ulster Bank Group is discussed on page 129. UK Retail Citizens 31 December 31 December 31 December 31 December 2009 (2) By average LTV (1) % < 50% > 50% and < 70% > 70% and < 90% > 90% Total portfolio average LTV Average LTV on new originations during the period Notes: LTV averages are calculated by transaction volume. Revised to reflect updated data and analysis completed after the reporting date. Analysis covers the main mortgage brands in each of the Group’s three consumer markets and covers 96% of total mortgage portfolio. The table below details the residential mortgages which are three months or more in arrears (by volume). 31 December 31 December % % UK Retail (1) Citizens Note: Based on the 3+ months arrears rate for RBS and NatWest (81% of standard mortgages as at December 2010) together with the equivalent manually appliedcollectionsstatus flag for RBS/NatWest ‘Offset’ and other brandmortgages; in total 93% of total mortgage assets. The ‘One Account’ current account mortgage is excluded (£6.7 billion of assets - 7% of assets) of which 0.8% of accounts were 90 days continually in excess of the limit at 31 December 2010 (31 December 2009 - 0.6%). Consistent with the way the Council of Mortgage Lenders publishes member arrears information the 3+ month’s arrears rate now excludes accounts in repossession and cases with shortfalls post property sale;2009 data have been revised accordingly. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios (continued) Residential mortgages (continued) UK residential mortgages Key points · The UK mortgage portfolio totalled £92.6 billion at 31 December 2010, an increase of 8% from 31 December 2009, due to continued strong sales growth and lower redemption rates in historical terms. Of the total portfolio, 98% is designated as Core business with the primary brands being the Royal Bank of Scotland, NatWest, the One Account and First Active (Non-Core is made up of Direct Line Mortgages). The assets comprise prime mortgage lending and include 6.8% (£6.2 billion) of exposure to residential buy-to-let at 31 December 2010. There is a small legacy self certification book (0.3% of total assets); which was withdrawn from sale in 2004. · Gross new mortgage lending in 2010 was strong at £15.9 billion. The average LTV for new business during 2010 was 64.2% compared with 67.2% in 2009. The maximum LTV available to new customers remains at 90%. Based on the Halifax House Price index as at September 2010, the book averaged indexed LTV has reduced to 58.2% at 31 December 2010 from 59.1% at 31 December 2009 influenced by favourable house price movements with the proportion of balances in negative equity at 31 December 2010 standing at 6.9% down from 10.9% at 31 December 2009. · The arrears rate (more than 3 payments in arrears, excluding repossessions and shortfalls post property sale) increased slightly to 1.7% at 31 December 2010 from 1.6% at 31 December 2009. After a period of deterioration the arrears rate has stabilised and has remained broadly stable since late 2009. The arrears rate on the buy-to-let portfolio was 1.3% as at 31 December 2010 (31 December 2009 - 1.4%). · The mortgage impairment charge was £183 million for the year ended 31 December 2010 compared with £129 million for 2009, with a proportion of the 2010 charge (approximately £70 million) being the result of adjustments reflecting reduced expectations of recovery on prior period defaulted debt and refinement of provision methodology. Underlying default trends improved throughout 2010 compared with 2009. Provisions as a percentage of loans and receivables have increased to 0.37% at 31 December 2010 compared with 0.25% at 31 December 2009. Default and arrears rates remain sensitive to economic developments and are currently supported by the low interest rate environment and strong book growth with recent business yet to mature. · A number of initiatives aimed at supporting customers experiencing temporary financial difficulties remain in place. Forbearance activities include offering reduced or deferred payment terms on a temporary basis for a period of up to 12 months during which arrears will continue to accrue on the account. Forbearance activities in the performing book amounted to £0.6 billion during 2010. It is Group policy not to initiate repossession proceedings for at least six months after arrears are evident. The number of properties repossessed in 2010 was 1,392 compared with 1,251 in 2009. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios (continued) Residential mortgages (continued) Citizens real estate Key points · Citizens total residential real estate portfolio totalled $38.2 billion at 31December 2010 (31 December 2009 - $42.5 billion). The real estate portfolio comprises $9.7 billion (Core - $8.6 billion; Non-Core - $1.1 billion) of first lien residential mortgages and $28.5 billion (Core - $23.7 billion; Non-Core - $4.8 billion) of home equity loans and lines (first and second lien). Home Equity Core consists of 46% first lien position while Non-Core consists of 97% second lien position. The Core business comprises 84% of the portfolio and Non-Core comprising 16%, with the serviced by others (SBO) portfolio being the largest component at 75% of the Non-Core portfolio. · Citizens continue to focus primarily on the ‘footprint states’ of New England, Mid-Atlantic and Mid-West targeting low risk products and maintaining conservative risk policies. Loan acceptance criteria were tightened during 2009 to address deteriorating economic and market conditions. As at 31 December 2010, the portfolio consists of $31.5 billion (82% of the total portfolio) in these footprint states. · The SBO portfolio is part of Non-Core and consists of purchased pools of home equity loans and lines (96% second lien) with current LTV (105%) and geographic profiles (73% outside of Citizens footprint) leading to an annualised charge-off rate of 10.6% in 2010. The SBO book has been closed to new purchases since the third quarter of 2007 and is in run-off, with exposure down from $5.5 billion at 31 December 2009 to $4.5 billion at 31 December 2010. The arrears rate of the SBO portfolio decreased from 3.1% at 31 December 2009 to 2.7% at 31 December 2010 due to more effective account servicing and collections, following a service conversion in 2009. · The current weighted average LTV of the real estate portfolio increased from 74.5% at 31 December 2009 to 75.3% at 31 December 2010, driven by a down turn in home prices. The current weighted average LTV of the real estate portfolio excluding SBO is 70.0%. · The arrears rate decreased slightly from 1.5% at 31 December 2009 to 1.4% at 31 December 2010. Delinquency rates have stabilised in recent months for both residential mortgages and home equity loans and lines. Citizens’ participates in the US Government Home Affordable Modification Program (HAMP) alongside other bank sponsored initiatives. Under HAMP, any borrower requesting a modification must be first reviewed to see if they meet the criteria of this programme. If the borrower does not qualify for HAMP, then they are reviewed for internal modification programmes. The HAMP programme is available only for first lien loans to owner-occupied. All second lien home equity lines and loans are modified using internal programmes. · The cumulative effect of these arrangements has helped the Group’s customers. Modified loan balances were $566 million at 31 December 2010 (31 December 2009 - $235 million). RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios (continued) Personal lending The Group's personal lending portfolio includes credit cards, unsecured loans, auto finance and overdrafts. The majority of personal lending exposures are in the UK and the US. New defaults as a proportion of average loans and receivables are shown in the following table. 31 December 2010 31 December 2009 Average loans and receivables £m Impairment charge as a % of loans and receivables % Average loans and receivables £m Impairment charge as a % of loans and receivables % Personal lending UK Retail cards (1) UK Retail loans (1) $m % $m % Citizens cards (2,3) Citizens auto loans (2) Notes: The ratio for UK Retail assets refers to the impairment charges for the year. The ratio for Citizens refers to charge offs in the year, net of recoveries realised in the year. The 2009 data have been revised to exclude the Kroger Personal Finance portfolio, which was sold in 2010. Key points · The UK personal lending portfolio, of which 98% is in Core businesses, comprises credit cards, unsecured loans and overdrafts and totalled £18 billion at 31 December 2010 (31 December 2009 - £20.3 billion), a decrease of 11% due to continued subdued loan recruitment activity and a continuing general market trend of customers repaying unsecured loan balances with cards and current account balances remaining stable. The Non-Core portfolio consists of the direct finance loan portfolios (Direct Line, Lombard, Mint and Churchill), and totalled £0.45 billion at 31 December 2010 (31 December 2009 - £0.7 billion). · Risk appetite continues to be actively managed across all products. Support continues for customers in financial difficulties through “breathing space initiatives” on all unsecured products, whereby a thirty day period is given to allow customers to establish a debt repayment plan. During this time the Group suspends collection activity. A further extension of thirty days can be granted if progress is made and discussions are continuing. Investment in collection and recovery processes continues, addressing both continued support for the Group’s customers and the management of impairments. · Benefiting from a combination of risk appetite tightening and a more favourable economic environment, impairment losses on unsecured lending have reduced significantly during 2010 from £1,603 million at 31 December 2009 to £991 million at 31 December 2010 with the downward trajectory moderating significantly in the latter part of the year. Impairments will remain sensitive to the external environment. · Industry benchmarks for cards arrears remain stable, with RBS continuing to perform favourably. · Outstanding balances for the Citizens credit card portfolio totalled US$1.53 billion, at 31 December 2010. This figure excludes the Kroger Personal Finance portfolio, which was sold on 27 May 2010. Core assets comprised 86.3% of the portfolio. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Ulster Bank Group (Core and Non-Core) Ulster Bank Group accounts for 8% of the Group’s total credit risk assets or 7% of the Group’s Core credit risk assets. The Irish economy has experienced severe economic headwinds resulting in a substantial rise in unemployment and a steep property value correction over the last 2 years. Ulster Bank Group has not been immune to the downturn which has resulted in a significant migration of credit quality to lower grades and a substantial increase in loan impairments. Ulster Bank Group’s commercial real estate and mortgage portfolios have been acutely affected and these account for 81% of the 2010 impairment charge (31 December 2009 - 75%). Core Impairment charges increased by £512 million at 31 December 2009 to £1,161 million at 31 December 2010, reflecting the deteriorating economic environment in Ireland with rising default levels across both personal and corporate portfolios. Lower asset values, particularly property related, together with pressure on borrowers with a dependence on consumer spending have resulted in higher corporate loan losses while higher unemployment, lower incomes and increased taxation have driven mortgage impairment increases. Ulster Bank Group is helping customers in this difficult environment. Forbearance policies which are deployed through the 'Flex' initiative are aimed at assisting customers in financial difficulty. These policies have been reviewed in 2010 given the structural problem that exists in Ireland with the scale and duration of customers in financial difficulty. The industry definition in the Republic of Ireland of an unsustainable mortgage (18 months accumulated interest) has been used to underpin the policy which will improve identification of customers where forbearance may not be appropriate. The forbearance portfolios account for 5.8% (7,383 mortgages) of the Ulster Bank Group mortgage portfolio (by value) at 31 December 2010 with 75% of these customers (by value) in amortising or interest only agreements. Non-Core Impairment charges increased from £1,277 million at 31 December 2009 to £2,682 million at 31 December 2010, reflecting the deteriorating economic environment in Ireland with rising default levels across the portfolio. Lower asset values, in property related lending and most specifically in development lending have resulted in higher corporate loan losses. In the third quarter of 2010, £6.1 billion of residential mortgages and some corporate exposures were transferred from Non-Core to Core; at the same time £5 billion of commercial real estate loans were transferred from Core to Non-Core. Risk and balance sheet management (continued) Risk management: Credit risk: Ulster Bank Group (Core and Non-Core) (continued) Credit risk assets by industry and geography Credit risk assets include £51 billion and £3 billion of lending to customers and financial institutions respectively, with the remaining exposure comprising RRM and contingent obligations. Republic of Ireland UK Other Total Core Non-core Total Core Non-core Total Core Non-core Total Core Non-core Total Industry sector (1) £m £m £m £m £m £m £m £m £m £m £m £m Personal 22 5 - 5 Banks - 3 - 3 14 - 14 - Non-banks and financial institutions 88 46 24 70 4 - 4 Sovereign (2) - Property Retail and leisure 75 - Other corporate 88 - Personal 24 4 - 4 Banks 99 - 99 4 - 4 28 - 28 - Non-banks and financial institutions 19 16 3 - 3 35 Sovereign (2) - Property Retail and leisure 22 - Other corporate 72 - Notes: In the third quarter of 2010, £6.1 billion of residential mortgages and some corporate exposures were transferred from Non-Core; at the same time £5 billion of commercial real estate loans were transferred from Core to Non-Core. Includes central bank exposures. Risk and balance sheet management (continued) Risk management: Credit risk: Ulster Bank Group (Core and Non-Core) (continued) Risk elements in lending and impairments by sector Gross loans (1) REIL Provisions REIL as a % of gross loans Provisions as a % of REIL Provisions as a % of gross loans Impairment charge Amounts written-off 31 December 2010 £m £m £m % % % £m £m Ulster Bank Group Mortgages 7 Personal unsecured 48 30 Commercial real estate - investment - - development - Other corporate 11 48 Core Mortgages 7 Personal unsecured 48 30 Commercial real estate - investment - - development 65 37 - Other corporate 11 48 Non-Core Mortgages - 42 - Commercial real estate - investment - - development - Other corporate - - RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Ulster Bank Group (Core and Non-Core) (continued) Risk elements in lending and impairments by sector (continued) Gross loans (1) REIL Provisions REIL as a % of loans Provisions as a % of REIL Provisions as a % of gross loans Impairment charge Amounts written-off 31 December 2009 £m £m £m % % % £m £m Ulster Bank Group Mortgages 3 Personal unsecured 66 27 Commercial real estate - investment - - development 4 Other corporate - 34 Core Mortgages 74 3 Personal unsecured 66 27 Commercial real estate - investment 84 - - development 4 Other corporate - 34 Non-Core Mortgages 51 42 - Commercial real estate - investment - - development - Other corporate - - Note: Funded loans. Key points · Increases in REIL reflect difficult conditions in both commercial and residential sectors in the Republic of Ireland. Of the REIL at 31 December 2010, 74% was in Non-Core. · Provisions increased from £2.5 billion to £6.0 billion and the coverage ratio increased to 44% from 27% at 31 December 2009. 69% of the provision at 31 December 2010 relates to property. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Ulster Bank Group (Core and Non-Core) (continued) Key credit portfolios (continued) Residential mortgages The table below shows how the steep property value correction has affected the distribution of residential mortgages by loan-to-value (LTV) (indexed). LTV is based upon gross loan amounts and, whilst including defaulted loans, does not account for impairments already taken. 31 December 31 December By average LTV (1) % % < 50% > 50% and < 70% > 70% and < 90% > 90% Total portfolio average LTV Average LTV on new originations during the period Note: (1) LTV averages calculated by transaction volume. Key points · The residential mortgage portfolio across Ulster Bank Group totalled £21.2 billion at 31 December 2010; with 90% in the Republic of Ireland and 10% in Northern Ireland. The portfolio size has declined by 4% in the Republic of Ireland since 31 December 2009 with Northern Ireland increasing by 12% over the same period. New business originations continue to be very low, especially in the Republic of Ireland. In 2010, 3,557 new mortgages were originated of which, 92% were in Northern Ireland. · The arrears rate continues to increase due to the continued challenging economic environment. As at 31 December 2010, the arrears rate was 6.0%, compared to 3.3% at 31 December 2009. As a result, the impairment charge for 2010 was £336 million compared with £116 million for 2009. Repossessions totalled 76 in 2010, compared with 96 in 2009; 75% of the repossessions were voluntary. · Ulster Bank Group has a number of initiatives in place aimed at increasing the level of support to customers experiencing temporary financial difficulties. As at 31 December 2010, forbearance arrangements had been agreed in respect of 5.8% (£1.2 billion) of Ulster Bank Group’s residential mortgage portfolio. The majority (79%) relates to customers in the performing book. Loans in respect of which forbearance arrangements were agreed during 2010 amounted to £1.7 billion in the performing book and £0.5 billion in the impaired book. RBS Group – Annual Results 2010 Risk and balance sheet management (continued) Risk management: Credit risk: Ulster Bank Group (Core and Non-Core) (continued) Commercial real estate Commercial real estate lending portfolio for Ulster Bank Group totalled £18 billion at 31 December 2010 and decreased by 2% during the year. The Non-Core portion of the portfolio totalled £12.6 billion (70% of the portfolio). Of the total Ulster Commercial real estate portfolio 24% is in Northern Ireland, 63% is in Republic of Ireland and 13% is in the UK. The definition of commercial real estate was revised during 2010 to include commercial investment properties, residential investment properties, commercial development properties and residential development properties which include house builders. Development Investment Commercial Residential Commercial Residential Total Exposure by geography £m £m £m £m £m Island of Ireland UK (excluding Northern Ireland) RoW - 17 22 1 40 Island of Ireland UK (excluding Northern Ireland) 83 RoW - 7 1 22 30 Property remains the primary driver of growth in the defaulted loan book for Ulster Bank Group. The outlook remains challenging with limited liquidity in the marketplace to support refinancing. The decrease in asset valuations has placed pressure on the portfolio with more clients seeking renegotiation of terms in the context of granting structural enhancements. RBS Group – Annual Results 2010 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: 24 February 2011 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary *
